                                                                    Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                        20 Filed 10/23/20
                                                                                                                 10/20/20 Page 1 of 11




                                                                David H. Krieger, Esq.
                                                           1
                                                                Nevada Bar No. 9086
                                                           2    Shawn W. Miller, Esq.
                                                           3
                                                                Nevada Bar No. 7825
                                                                KRIEGER LAW GROUP, LLC
                                                           4    2850 W. Horizon Ridge Pkwy, Suite 200
                                                           5    Henderson, Nevada 89052
                                                                Phone: (702) 848-3855
                                                           6
                                                                dkrieger@kriegerlawgroup.com
                                                           7    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           8
                                                                Leisa W. Whittum
                                                           9

                                                           10
                                                                                        UNITED STATES DISTRICT COURT

                                                           11                                   DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                 LEISA E. WHITTUM,                              Case No.: 2:20-cv-01291-GMN-BNW
                         Henderson, Nevada 89052




                                                           13

                                                           14                        Plaintiff(s),
                                                           15
                                                                       vs.                                      STIPULATED PROTECTIVE
                                                           16                                                   ORDER
                                                           17
                                                                 AT&T MOBILITY LLC,

                                                           18                        Defendant(s).
                                                           19
                                                                        IT IS HEREBY STIPULATED by and between LEISA E. WHITTUM
                                                           20

                                                           21   (“Plaintiff”) and Defendant AT&T Mobility LLC (“AT&T”), collectively the “parties,”
                                                           22
                                                                by and through their counsel of record, as follows:
                                                           23

                                                           24          WHEREAS, documents and information have been and may be sought, produced
                                                           25   or exhibited by and among the parties to this action relating to trade secrets, confidential
                                                           26
                                                                research, development, technology or other proprietary or commercially sensitive
                                                           27

                                                           28   information belonging to the AT&T and/or personal income, credit and other confidential


                                                                                                          -1-
                                                                    Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                        20 Filed 10/23/20
                                                                                                                 10/20/20 Page 2 of 11




                                                                information of Plaintiff;
                                                           1

                                                           2           WHEREAS, some of the above-referenced documents and information may be so
                                                           3
                                                                highly sensitive that it should not be produced to any person other than outside counsel
                                                           4

                                                           5    and in-house counsel for the parties;
                                                           6
                                                                       THEREFORE, an Order of this Court protecting such confidential information
                                                           7
                                                                shall be and hereby is made by this Court on the following terms:
                                                           8

                                                           9            1.   This Order shall govern the use, handling and disclosure of all documents,
                                                           10
                                                                 testimony or information produced or given in this action which are designated to be
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12    subject to this Order in accordance with its terms..
                         Henderson, Nevada 89052




                                                           13
                                                                        2.    “Confidential” documents or information means information that the
                                                           14
                                                                 producing party reasonably and in good faith believes contains or comprises trade
                                                           15

                                                           16    secrets, confidential research, development, technology or other proprietary or
                                                           17
                                                                 commercially sensitive information belonging to the AT&T and/or personal income,
                                                           18

                                                           19    credit and other confidential information of Plaintiff that is otherwise not in the public
                                                           20
                                                                 domain.
                                                           21
                                                                        3.   “Confidential-Attorneys’ Eyes Only” documents or information means
                                                           22

                                                           23    “Confidential” information that the producing party reasonably and in good faith
                                                           24
                                                                 believes is so highly sensitive that it should not be disclosed to any person other than
                                                           25

                                                           26    outside counsel and in-house counsel for the parties in order to protect the privacy or
                                                           27
                                                                 confidentiality interests described above and/or to avoid significant competitive or
                                                           28




                                                                                                          -2-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 3 of 11




                                                                commercial disadvantage to the producing party.
                                                           1

                                                           2          4.   Any party or non-party producing or filing documents or other materials in
                                                           3
                                                                this action may designate such materials and the information contained therein subject
                                                           4

                                                           5    to this Order by typing or stamping on the front of the document, or on the portion(s) of
                                                           6
                                                                the document for which confidential treatment is designated, “Confidential” or
                                                           7
                                                                “Confidential-Attorneys’ Eyes Only.”
                                                           8

                                                           9          5.   To the extent any motions, briefs, pleadings, deposition transcripts, or other
                                                           10
                                                                papers to be filed with the Court incorporate documents or information subject to this
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   Order, the party filing such papers shall designate such materials, or portions thereof, as
                         Henderson, Nevada 89052




                                                           13
                                                                “Confidential,” or “Confidential-Attorneys’ Eyes Only” and shall file them with the
                                                           14
                                                                clerk under seal; provided, however, that a copy of such filing having the confidential
                                                           15

                                                           16   information deleted therefrom may be made part of the public record. Any party filing
                                                           17
                                                                any document under seal must comply with the requirements of Local Rules.
                                                           18

                                                           19         6.   All documents, transcripts, or other materials subject to this Order, and all
                                                           20
                                                                information derived therefrom (including, but not limited to, all testimony, deposition,
                                                           21
                                                                summaries, compilations, or otherwise, that refers, reflects or otherwise discusses any
                                                           22

                                                           23   information designated “Confidential” or “Confidential-Attorneys’ Eyes Only”
                                                           24
                                                                hereunder), shall not be used, directly or indirectly, by any person, including the parties,
                                                           25

                                                           26   for commercial or competitive purposes or for any purpose whatsoever other than solely
                                                           27
                                                                for the preparation and trial of this action in accordance with the provisions of this Order.
                                                           28




                                                                                                          -3-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 4 of 11




                                                                      7.      All depositions or portions of depositions taken in this action that contain
                                                           1

                                                           2    protected information may be designated as “Confidential” or “Confidential-Attorneys’
                                                           3
                                                                Eyes Only” as applicable and thereby obtain the protections accorded under this Order.
                                                           4

                                                           5    The parties shall have twenty-one (21) days from the date a deposition is taken, or
                                                           6
                                                                fourteen (14) days from the date a deposition transcript is received, whichever date is
                                                           7
                                                                later, to serve a notice to all parties designating portions as “Confidential” or
                                                           8

                                                           9    “Confidential-Attorneys’ Eyes Only.” Until such time, all deposition testimony shall be
                                                           10
                                                                treated as “Confidential” information. To the extent any designations are made on the
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   record during the deposition, the designating party need not serve a notice re-designating
                         Henderson, Nevada 89052




                                                           13
                                                                those portions of the transcript as “Confidential” or “Confidential-Attorneys’ Eyes
                                                           14
                                                                Only” information. Any party may challenge any such designation in accordance with
                                                           15

                                                           16   Paragraph 19 of this Order.
                                                           17
                                                                      8.      All testimony or argument given in pretrial or other proceedings that
                                                           18

                                                           19   includes protected information may be designated as “Confidential” or “Confidential-
                                                           20
                                                                Attorneys’ Eyes Only” as applicable and thereby obtain the protections accorded under
                                                           21
                                                                this Order. The designating party must request, on the record, that the Court permit a
                                                           22

                                                           23   motion to seal the courtroom for portions of the proceeding, and further identify, within
                                                           24
                                                                fourteen days after receipt of the final transcript, the portion(s) of such hearing or other
                                                           25

                                                           26   proceeding involving protected testimony.
                                                           27
                                                                      9.   Except with the prior written consent of the individual or entity designating
                                                           28




                                                                                                         -4-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 5 of 11




                                                                a document or portions of a document as “Confidential,”, any document, transcript or
                                                           1

                                                           2    pleading given “Confidential” treatment under this Order, and any information contained
                                                           3
                                                                in, or derived from any such materials (including but not limited to, all deposition
                                                           4

                                                           5    testimony that refers, reflects or otherwise discusses any information designated
                                                           6
                                                                confidential hereunder) may not be disclosed other than in accordance with this Order
                                                           7
                                                                and may not be disclosed to any person other than: (a) the Court and its officers; (b)
                                                           8

                                                           9    Parties to this litigation; (c) counsel for the parties, whether retained counsel or in-house
                                                           10
                                                                counsel and employees of counsel assigned to assist such counsel in the preparation of
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   this litigation; (d) fact witnesses who need to know such information for purposes of this
                         Henderson, Nevada 89052




                                                           13
                                                                litigation; (e) present or former employees or independent contractors of the producing
                                                           14
                                                                party in connection with their potential depositions in this action;; and (f) experts
                                                           15

                                                           16   specifically retained as consultants or expert witnesses in connection with this litigation.
                                                           17
                                                                      10.   Except with the prior written consent of the individual or entity designating
                                                           18

                                                           19   a document or portions of a document as “Confidential-Attorneys’ Eyes Only,” any
                                                           20
                                                                document, transcript or pleading given “Confidential-Attorneys’ Eyes Only” treatment
                                                           21
                                                                under this Order, and any information contained in, or derived from any such materials
                                                           22

                                                           23   (including but not limited to, all deposition testimony that refers, reflects or otherwise
                                                           24
                                                                discusses any information designated confidential hereunder) may not be disclosed other
                                                           25

                                                           26   than in accordance with this Order and may not be disclosed to any person other than:
                                                           27
                                                                (a) the Court and its officers; and (b) counsel for the parties, whether retained counsel or
                                                           28




                                                                                                          -5-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 6 of 11




                                                                in-house counsel and employees of counsel assigned to assist such counsel in the
                                                           1

                                                           2    preparation of this litigation. If a party reasonably believes that disclosure of a document
                                                           3
                                                                or information or portions of a document or information designated as “Confidential-
                                                           4

                                                           5    Attorneys’ Eyes Only” to persons other than those identified above is necessary, the
                                                           6
                                                                parties will meet and confer regarding the reasons for such disclosures, the relevance,
                                                           7
                                                                significance and sensitivity of the disclosures, and the extent and portions of such
                                                           8

                                                           9    documents or information which may be disclosed, if any. If the parties cannot agree,
                                                           10
                                                                the party seeking disclosure may seek an order of the Court to allow for such disclosures
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   subject to the terms and conditions the Court may impose, if any.
                         Henderson, Nevada 89052




                                                           13
                                                                      11.     Documents produced as “Confidential” shall not be made available to any
                                                           14
                                                                person designated in subparagraph 9 (d) and (f) that do not otherwise fall under
                                                           15

                                                           16   subparagraph 9(a)-(c) and (e) unless he or she shall have first read this Order, agreed to
                                                           17
                                                                be bound by its terms, and signed the attached Declaration of Compliance.
                                                           18

                                                           19         12.     Third parties who are the subject of discovery requests, subpoenas or
                                                           20
                                                                depositions in this case may take advantage of the provisions of this Protective Order by
                                                           21
                                                                providing the parties with written notice that they intend to comply with and be bound
                                                           22

                                                           23   by the terms of this Protective Order.
                                                           24
                                                                      13.   All persons receiving any or all documents produced pursuant to this Order
                                                           25

                                                           26   shall be advised of their protected nature. All persons to whom protected information
                                                           27
                                                                and/or documents are disclosed are hereby enjoined from disclosing same to any person
                                                           28




                                                                                                         -6-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 7 of 11




                                                                except as provided herein, and are further enjoined from using same except in the
                                                           1

                                                           2    preparation for and trial of the above-captioned action between the named parties
                                                           3
                                                                thereto. No person receiving or reviewing such protected documents, information or
                                                           4

                                                           5    transcript shall disseminate or disclose them to any person other than those described
                                                           6
                                                                above in Paragraph 6 and for the purposes specified, and in no event, shall such person
                                                           7
                                                                make any other use of such document or transcript.
                                                           8

                                                           9          14.   Nothing in this Order shall prevent a party from using at trial any information
                                                           10
                                                                or materials designated “Confidential” or Confidential-Attorneys’ Eyes Only.”
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12         15.   This Order has been agreed to by the parties to facilitate discovery and the
                         Henderson, Nevada 89052




                                                           13
                                                                production of relevant evidence in this action. Neither the entry of this Order, nor the
                                                           14
                                                                designation of any information, document, or the like as “Confidential,” or
                                                           15

                                                           16   “Confidential-Attorneys’ Eyes Only” nor the failure to make such designation, shall
                                                           17
                                                                constitute evidence with respect to any issue in this action.
                                                           18

                                                           19         16.     Inadvertent failure to designate any document, transcript, or other
                                                           20
                                                                materials “Confidential” or “Confidential-Attorneys’ Eyes Only” will not constitute a
                                                           21
                                                                waiver of an otherwise valid claim of confidentiality pursuant to this Order, so long as a
                                                           22

                                                           23   claim is promptly asserted after discovery of the inadvertent failure. If a party designates
                                                           24
                                                                a document as “Confidential” or “Confidential-Attorneys’ Eyes Only” after it was
                                                           25

                                                           26   initially produced, the receiving party, on notification of the designation, must make a
                                                           27
                                                                reasonable effort to assure that the document is treated in accordance with the provisions
                                                           28




                                                                                                         -7-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 8 of 11




                                                                of this Order, and upon request from the producing party certify that the designated
                                                           1

                                                           2    documents have been maintained as protected information. The designating party shall
                                                           3
                                                                have the burden of proving that any document designated as “Confidential” or
                                                           4

                                                           5    “Confidential-Attorneys’ Eyes Only” is entitled to such protection.
                                                           6
                                                                      17.     Each party that designates documents or information for protection under
                                                           7
                                                                this Order must take care to limit any such designation to specific material that qualifies
                                                           8

                                                           9    under the appropriate standard. Mass, indiscriminate, or routinized designations are
                                                           10
                                                                prohibited. However, when it is administratively unfeasible or unduly burdensome to
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12   designate only portions of documents and information, the producing party may
                         Henderson, Nevada 89052




                                                           13
                                                                designate the entirety of the document to facilitate production. In such circumstances,
                                                           14
                                                                the parties agree that, to the extent either party desires to put such documents or
                                                           15

                                                           16   information before the Court, the parties will meet and confer regarding the extent to
                                                           17
                                                                which the designation may be limited to only a portion of the document or information
                                                           18

                                                           19   at issue, if any, based on the overall relevant, significance, and sensitivity.
                                                           20
                                                                      18.   Within sixty (60) days after the final termination of this litigation, all
                                                           21
                                                                documents, transcripts, or other materials afforded protection pursuant to this Order,
                                                           22

                                                           23   including any extracts, summaries or compilations taken therefrom, but excluding any
                                                           24
                                                                materials which in the good faith judgment of counsel are work product materials, shall
                                                           25

                                                           26   be returned to the producing party. In lieu of return, the parties may agree to destroy the
                                                           27
                                                                documents, to the extent practicable.
                                                           28




                                                                                                          -8-
                                                                   Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                       20 Filed 10/23/20
                                                                                                                10/20/20 Page 9 of 11




                                                                      19.   In the event that any party to this litigation disagrees at any point in these
                                                           1

                                                           2    proceedings with any designation made under this Protective Order, the parties shall first
                                                           3
                                                                try to resolve such dispute in good faith on an informal basis. If the dispute cannot be
                                                           4

                                                           5    resolved, the party objecting to the designation may seek appropriate relief from this
                                                           6
                                                                Court. During the pendency of any challenge to the designation of a document or
                                                           7
                                                                information, the designated document or information shall continue to be treated as
                                                           8

                                                           9    “Confidential” or “Confidential-Attorneys’ Eyes Only” as applicable subject to the
                                                           10
                                                                provisions of this Protective Order.
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12         20.   If any material that is subject to a claim of privilege or work product
                         Henderson, Nevada 89052




                                                           13
                                                                protection – whether designated “Confidential” or not – is inadvertently produced, the
                                                           14
                                                                party that inadvertently produced the information and the party that received the
                                                           15

                                                           16   inadvertently produced information will follow Federal Rule of Civil Procedure
                                                           17
                                                                26(b)(5)(b) in addressing the inadvertent production. Per Federal Rule of Evidence
                                                           18

                                                           19   502(d), the privilege or protection afforded to any document or information is not waived
                                                           20
                                                                by inadvertent disclosure in this action.
                                                           21
                                                                      21.   Nothing herein shall affect or restrict the rights of any party with respect to
                                                           22

                                                           23   its own documents or to the information obtained or developed independently of
                                                           24
                                                                documents, transcripts and materials afforded confidential treatment.
                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                            -9-
                                                                  Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                      20 Filed 10/23/20
                                                                                                               10/20/20 Page 10 of 11




                                                                      22.     The Court retains the right to allow disclosure of any subject covered by
                                                           1

                                                           2    this stipulation or to modify this stipulation at any time in the interest of justice.
                                                           3

                                                           4
                                                                     IT IS SO STIPULATED.

                                                           5
                                                                     Dated October 20, 2020.

                                                           6
                                                                     Submitted by:                               No Opposition:
                                                           7
                                                                     /s/ Shawn W. Miller         .               /s/ Anand R. Sambhwani                  .
                                                           8
                                                                     David H. Krieger, Esq.                      Thomas E. McGrath, Esq.
                                                           9         Shawn W. Miller, Esq.                       TYSON & MENDES, LLP
                                                           10
                                                                     KRIEGER LAW GROUP, LLC                      3960 Howard Hughes Parkway
                                                                     2850 W. Horizon Ridge Parkway               Suite 600
                                                           11        Suite 200                                   Las Vegas, Nevada 89169
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12        Henderson, Nevada 89052
                                                                     Attorneys for Plaintiff                     Anand Sambhwani, Esq. (admitted pro
                         Henderson, Nevada 89052




                                                           13
                                                                     LEISA E. WHITTUM                            hac vice)
                                                           14                                                    KELLER/ANDERLE LLP
                                                                                                                 18300 Von Karman Ave, Suite 930
                                                           15
                                                                                                                 Irvine, California 92612
                                                           16

                                                           17
                                                                                                                 Attorneys for Defendant
                                                                                                                 AT&T Mobility LLC
                                                           18

                                                           19
                                                                                                         ORDER
                                                           20

                                                           21        IT IS SO ORDERED.
                                                           22
                                                                                                         ____________________________________
                                                           23                                            UNITED STATES MAGISTRATE JUDGE
                                                           24

                                                           25                                                      October 23, 2020
                                                                                                         Dated:_______________________________
                                                           26

                                                           27

                                                           28




                                                                                                          -10-
                                                                    Case 2:20-cv-01291-GMN-BNW Document 22
                                                                                                        20 Filed 10/23/20
                                                                                                                 10/20/20 Page 11 of 11



                                                                                                     UNITED STATES DISTRICT COURT
                                                           1                                              DISTRICT OF NEVADA
                                                           2     LEISA E. WHITTUM,                                        Case No.: 2:20-cv-01291-GMN-BNW
                                                           3
                                                                                    Plaintiff(s),
                                                           4             vs.
                                                                                                                                      EXHIBIT A
                                                           5     AT&T MOBILITY, LLC,                                          DECLARATION OF COMPLIANCE

                                                           6                        Defendant(s).
                                                           7           I, ____________________________________________, declare as follows:
                                                           8           1.      My address is: __________________________________________________________.
                                                           9           2.      My        present       employer,      occupation         and       job       description   are:

                                                           10   ___________________________________________________________________________________

                                                           11
                                                                __________________________________________________________________________________.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                                       3.      On ____________________, I received a copy of the Stipulated Protective Order and I
                                                           12
                         Henderson, Nevada 89052




                                                                have carefully read and understand the terms of the Stipulated Protective Order.
                                                           13
                                                                       4.      I will comply with all provisions of the Stipulated Protective Order and I will hold in
                                                           14
                                                                confidence, and will not disclose to anyone not qualified under the Stipulated Protective Order, any
                                                           15
                                                                information, documents or other materials produced subject to this Stipulated Protective Order and I will
                                                           16   use such information, documents or other materials only for purposes of this present action.
                                                           17          5.      Upon termination of this action, or upon request, I will return and deliver all information,
                                                           18   documents or other materials produced subject to the Stipulated Protective Order, and all documents or

                                                           19   things which I have prepared relating to the information, documents or other materials that are subject to

                                                           20
                                                                the Stipulated Protective Order, to my counsel in this action, or to counsel for the party by whom I am
                                                                employed or retained or from whom I received the documents.
                                                           21
                                                                       6.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the Stipulated
                                                           22
                                                                Protective Order in this action. I declare under penalty of perjury under the laws of the United States that
                                                           23
                                                                the following is true and correct.
                                                           24
                                                                       Executed this ___ day of ____________, 2020 at ________________________________.
                                                           25

                                                           26                                                             ____________________________________
                                                                                                                                 (Signature of Qualified Person)
                                                           27

                                                           28




                                                                                                                   -11-
